Filed 4/8/14 P. v. Guzman CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B251955
                                                                            (Super. Ct. No. 1433142)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

DIEGO IVAN GUZMAN,

     Defendant and Appellant.




                   Diego Ivan Guzman appeals the judgment entered after he pled no contest
to being an active member of a criminal street gang (Pen. Code,1 § 186.22, subd. (a)). In
exchange for appellant's plea, the trial court dismissed counts charging him with assault
by force likely to produce great bodily injury (§ 245, subd. (a)(4)), resisting an executive
officer (§ 69), resisting a peace officer (§ 148, subd. (a)(1)), and dissuading a witness
from reporting a crime (§ 136.1, subd. (b)(1)), and attendant gang enhancement
allegations (§ 186.22, subd. (b)(1)). Appellant was sentenced to two years in state prison
and was awarded 400 days presentence custody credit.
                   Appellant and several fellow gang members were in custody at juvenile hall
when they assaulted another juvenile who is a member of a rival gang. After appellant


         1 All further undesignated statutory references are to the Penal Code.
pled no contest and was sentenced to prison, he filed a timely notice of appeal
challenging the validity of his plea. The court granted his request for a certificate of
probable cause, which alleged he was innocent of the charge and had pled no contest out
of ignorance.
                We appointed counsel to represented appellant in this appeal. After
counsel's examination of the record, he filed an opening brief in which no issues were
raised.
                On January 17, 2014, we advised appellant that he had 30 days within
which to personally submit any contentions or issues he wished us to consider. No
response has been received.
                We have reviewed the available record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 125,
126.)
                                       DISPOSITION
                The judgment is affirmed.
                NOT TO BE PUBLISHED.




                                            PERREN, J.

We concur:



                GILBERT, P. J.



                YEGAN, J.




                                              2
                                 Patricia Kelly, Judge

                        Superior Court County of Santa Barbara

                           ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director,
Richard B. Lennon, Staff Attorney, under appointment by the Court of Appeal, for
Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3